Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449).   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-2, and 4-11 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by “Teo” et. al.  US 20170097484 A1. 
Regarding claims 1, Teo teaches fiber optic adapter for connecting to a fiber optic connector (see figs. 1-21 with optical ports to receive ferrules/connectors and see least pa. 0009, 0059, 0086, 0093), the fiber optic adapter comprising: 
an adapter housing having an interior (clearly shown in at least figs. 1-2, 6, 9-10 and 14 and 18; i.e., 208); a board mountable fiber optic transceiver configured for electrical connection to a printed circuit board (PCB) (clearly shown in at least figs. 1-2, 6, 9-10 and 14 and 18; i.e., items 226.228 with 220 para. 0065), the fiber optic transceiver (i.e., 226.228) being disposed in the interior of the adapter housing (i.e., 208)  and arranged so that optical signals can be communicated between the fiber optic transceiver and the fiber optic connector when the fiber optic connector is attached to the adapter ( see at least figs. 1-4 and 21, with optical ports to receive ferrules/connectors and see least pa. 0009, 0059, 0086, 0093 in optical communication with the ROSA and TOSA); and a retainer (i.e., retainer item for example 430, parag. 0090 or item 260 as a retainer/tray in fig. 6) engaged with the fiber optic transceiver to retain the fiber optic transceiver when the fiber optic connector is attached or detached from the adapter (clearly shown in at least figs. 13, 6-8 and i.e., retainer item for example 430, parag. 0090 or item 260 as a retainer/tray in fig. 6).  
2. (Original) The fiber optic adapter of claim 1, wherein the retainer secures the fiber optic transceiver to the adapter housing (clearly shown in at least figs. 6-8 and 1-7, i.e., retainer item (430 or 206,260 or portions holding/retaining the TOSA/ROSA such as shown in above gigs as well as figs. 16-17; see also pa. 0090-0091 ).

5. (Original) The fiber optic adapter of claim 4, wherein the fiber optic transceiver comprises a recess and a shoulder, the detent being disposed in the recess and engaging a first shoulder of the fiber optic transceiver to prevent the fiber optic transceiver from moving in a first direction (see at least figs. 6-8 and 17-18, item “detent” projection(s) around and retaining TOSA/ROSA with recesses holding the projected ring(s) and “shoulder”  where the TOSA/ROSA rests upon such as shown in figs. 17 or 18).   
6. (Original) The fiber optic adapter of claim 5, wherein the fiber optic transceiver further comprises a second shoulder, the detent engaging the second shoulder of the fiber optic transceiver to prevent the fiber optic transceiver from moving in a second direction generally opposite the first direction (shown in at least Fig. 13B that include retaining portion 430).  
7. (Original) The fiber optic adapter of claim 1, wherein the retainer is integrally formed with the adapter housing (shown in at least fig. 17; 
it has been held that the tern “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 326, 328 (CCPA 1973). 
 
8. (Original) The fiber optic adapter of claim 1, wherein the retainer is a first retainer, the adapter housing including a second retainer, and the fiber optic transceiver includes a transmitter optical sub-assembly and a receiver optical sub-assembly, the transmitter optical sub-assembly being disposed in the interior of the adapter housing, 
9. (Original) The fiber optic adapter of claim 1, wherein the adapter housing is configured to mount on the PCB (clearly shown in at least figs. 1-7 and 13).  
10. (Currently amended) The fiber optic adapter of claim 9, wherein the adapter housing includes at least one PCB connector configured to form an interference fit with the PCB to mount the adapter housing to the PCB (clearly shown in at least figs. 14-15 and 13A-13B, such as item PCB connector interface item 530  pa. 0097-0098).   
11. (Original) The fiber optic adapter of claim 1, further comprising an adapter plate configured to engage the fiber optic transceiver to prevent the movement of the fiber optic transceiver relative to the adapter housing (clearly shown in at least figs. 6B/A, 8 items not labeled internal plates/walls of the adapter having an opening therein for the optical cable 232/230, and at least pa. 0065, 0064, 0072).  




Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over “Teo” et. al.  US 20170097484 A1
Regarding claims 1, Teo teaches fiber optic adapter for connecting to a fiber optic connector (see figs. 1-21 with optical ports to receive ferrules/connectors and see least pa. 0009, 0059, 0086, 0093), the fiber optic adapter comprising: 
an adapter housing having an interior (clearly shown in at least figs. 1-2, 6, 9-10 and 14 and 18; i.e., 208); a board mountable fiber optic transceiver configured for electrical connection to a printed circuit board (PCB) (clearly shown in at least figs. 1-2, 6, 9-10 and 14 and 18; i.e., items 226.228 with 220 para. 0065), the fiber optic transceiver (i.e., 226.228) being disposed in the interior of the adapter housing (i.e., 208)  and arranged so that optical signals can be communicated between the fiber optic transceiver and the fiber optic connector when the fiber optic connector is attached to the adapter ( see at least figs. 1-4, 13 and 21, with optical ports to receive ferrules/connectors and see least pa. 0009, 0059, 0086, 0093 in optical communication with the ROSA and TOSA); and a retainer (i.e., retainer item for example 430, parag. 0090 or (item retainer 260 or item 206; see pa. 0065 and see recesses  and “shoulders”  shown) connected with the fiber optic transceiver to retain the fiber optic transceiver when the fiber optic connector is attached or detached from the adapter (clearly shown in at least figs. 13, 6-8, i.e., retainer item for example retainer item for example 430, parag. 0090 or item 260 as a retainer/tray in fig. 6, pa. 0065).
Teo doers not explicitly state on that the  above retainer is “engaged” with the fiber optic transceiver.  Nonetheless, as shown in various figures such as fig. 3B and 6, the transceiver having TOSA/ROSA has physically connection to with retaining item 430 or the retainer/tray 260, as being obvious/well-known to those of ordinary skill in the art when the invention was made that an item retainer such as 430 or 260 is/known as in physical engagement with the transceiver since such engagement retainer provides a stable and low loss optical transceiver.     

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of the Teo and the motivation are incorporated herein in rejection of the following claims as follows:
2. (Original) The fiber optic adapter of claim 1, wherein the retainer secures the fiber optic transceiver to the adapter housing (clearly shown in at least figs. 6-8 and 1-7, i.e., retainer item (430 or 206,260 or portions holding/retaining the TOSA/ROSA such as shown in above gigs as well as figs. 16-17; see also pa. 0090-0091 ).
Regarding claims 3, though Teo is silent on the retainer forms a snap-fit connection with the fiber optic transceiver, nonetheless, it is obvious/well-known to those of ordinary skill in the art when the invention was made that an item retainer such as 430 that is fit to secure the transceiver is/known as “snap-fit” and/or as shown in figs. 13, 6-8 and i.e., retainer item for example 430, parag. 0090 or item 260 as a retainer/tray is snap-fit to the adapter housing in fig. 6, as since such retainer provides a stable and low loss optical transceiver.     
4. (Original) The fiber optic adapter of claim 1, wherein the retainer includes a detent engaged with the fiber optic transceiver to retain the fiber optic transceiver (see 
5. (Original) The fiber optic adapter of claim 4, wherein the fiber optic transceiver comprises a recess and a shoulder, the detent being disposed in the recess and engaging a first shoulder of the fiber optic transceiver to prevent the fiber optic transceiver from moving in a first direction (see at least figs. 6-8 and 17-18, item “detent” projection(s) around and retaining TOSA/ROSA with recesses holding the projected ring(s) and “shoulder”  where the TOSA/ROSA rests upon such as shown in figs. 17 or 18).   
6. (Original) The fiber optic adapter of claim 5, wherein the fiber optic transceiver further comprises a second shoulder, the detent engaging the second shoulder of the fiber optic transceiver to prevent the fiber optic transceiver from moving in a second direction generally opposite the first direction (shown in at least Fig. 13B that include retaining portion 430).  
7. (Original) The fiber optic adapter of claim 1, wherein the retainer is integrally formed with the adapter housing (shown in at least fig. 17; 
it has been held that the tern “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 326, 328 (CCPA 1973). 
 
8. (Original) The fiber optic adapter of claim 1, wherein the retainer is a first retainer, the adapter housing including a second retainer, and the fiber optic transceiver includes a transmitter optical sub-assembly and a receiver optical sub-assembly, the transmitter optical sub-assembly being disposed in the interior of the adapter housing, engaged by the first retainer to retain the transmitter optical sub-assembly and aligned so that an optical signal can be transmitted from the transmitter optical sub-assembly to 
9. (Original) The fiber optic adapter of claim 1, wherein the adapter housing is configured to mount on the PCB (clearly shown in at least figs. 1-7 and 13).  
10. (Currently amended) The fiber optic adapter of claim 9, wherein the adapter housing includes at least one PCB connector configured to form an interference fit with the PCB to mount the adapter housing to the PCB (clearly shown in at least figs. 14-15 and 13A-13B, such as item PCB connector interface item 530  pa. 0097-0098).   
11. (Original) The fiber optic adapter of claim 1, further comprising an adapter plate configured to engage the fiber optic transceiver to prevent the movement of the fiber optic transceiver relative to the adapter housing (clearly shown in at least figs. 6B/A, 8 items not labeled internal plates/walls of the adapter having an opening therein for the optical cable 232/230, and at least pa. 0065, 0064, 0072).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “Teo” et. al.  as applied in rejection of claims 1-11, above, and further in view of “Malagrino” et al.  US 20050226571 A1.
wherein the fiber optic transceiver comprises a plurality of electrical pins configured to be soldered to the PCB.  Nonetheless, as shown in various figures such as fig. 3B and 6, the transceiver is electrically attached and connected to the PCB.  Such extremely conventional limitation is for example taught by Malagrino (see Figs 1-4 and parag. 0019). Thus, Malagrino provides easy electrical connection to a host connector and maximizes heat dissipation (see pa. 0019).  Tus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify Teo’s electrical connection between the transceiver and the PCB through electrical pins that soldered between the transceiver and the PCB to provide easy electrical connection to a host connector and maximizes heat dissipation (see pa. 0019) and predictable result.
  
Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20050185882 A1
US 20110228473 A1
US 20170097484 A1
US 20050175299 A1
US 10466433 B2
US 20150293305 A1
US 20050226571 A1
US 20200018909 A1

US 6357931 B1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883